Citation Nr: 1439389	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  08-26 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent prior to October 31, 2005, and higher than 70 percent since, for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a disability rating higher than 10 percent for residuals of a gunshot wound.  

3.  Entitlement to an initial compensable disability rating prior to September 13, 2012, and a rating higher than 10 percent since, for pseudofolliculitis barbae (PFB).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and C.J.D.  


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to April 1970.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In support of his claims, he testified at a hearing in June 2011 before an Acting Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing has been associated with the claims file, so is of record.  

The Board remanded the claims in August 2011 for further development.  

In a November 2012 rating decision since issued, on remand, the RO increased the rating for the Veteran's PTSD from 30 to 70 percent effective October 31, 2005.  The RO also increased the rating for the PFB from 0 to 10 percent effective September 13, 2012.  Although those were partial grants, the Veteran since has indicated his continued disagreement with the ratings assigned and has not received the highest possible ratings for these disabilities, so those increases in the ratings for these disabilities did not abrogate his pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).


The Acting VLJ who presided over the June 2011 hearing is no longer employed by the Board, and the Veteran resultantly was provided the required notice of this in a December 2012 letter, which also provided him an opportunity for another hearing before a different VLJ that would ultimately decide the appeal of these claims.  The Veteran did not respond to this notice in the time indicated, however, so the Board is proceeding as though he does not want another hearing.  

Also, because this appeal was partly processed electronically using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems, any future consideration of this case should take into consideration the existence of these electronic records.  

The claims require still further development before being decided on appeal, so the Board is again remanding them to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran was last provided a VA examination for his PTSD and for the residuals of his gunshot wound in August 2011, so a little more than 3 years ago, and was last provided a VA examination for his PFB in September 2012, so some 2 years ago.  The more recent statements from his representative, including especially in the June 2014 Informal Hearing Presentation (IHP), suggest a possible worsening of these service-connected disabilities in terms of their associated symptoms.  Thus, reexamination is needed reassessing the severity of these service-connected disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (April 7, 1995); see also 38 C.F.R. § 3.327.

Additionally, as the file reflects the Veteran has received ongoing treatment from VA, and that the most recent VA medical records in the file are from July 2011, all more recent records also need to be obtained and considered.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies as potentially relevant to these claims for higher ratings for his PTSD, residuals of the gunshot wound and PFB, including especially all outstanding VA medical records since July 2011.  The amount of effort needed to be expended on obtaining all identified records depends on who has custody of them.  If they are not in the custody of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are.  So make as many attempts to obtain identified records as this VA regulation requires.  Also appropriately notify the Veteran if unable to obtain identified records.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule a VA compensation examination of the Veteran's PTSD reassessing the severity of this service-connected disability.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  

The examination report is to contain a notation that the examiner reviewed the claims file, to include:  (1) VA medical records; (2) the report of the August 2011 VA examination; and (3) the Veteran's lay statements and testimony from the June 2011 hearing.  

All necessary diagnostic testing and evaluation must be performed.  

The examiner is asked to specifically answer the following:  

Please identify the current symptoms and severity of the Veteran's service-connected PTSD, including especially:  

(a).  Whether the Veteran's symptoms are characteristic of grossly inappropriate behavior.  

(b).  Whether the Veteran's reported auditory hallucinations are persistent or whether he has other persistent delusions or hallucinations.  

(c).  Whether the Veteran's PTSD symptoms are productive of total social and occupational impairment.  

It is most essential the examiner provide explanatory rationale, if necessary citing to specific evidence in the file supporting conclusions.  

3.  Also upon receipt of all additional records, schedule a VA compensation examination of the Veteran's gunshot wound residuals reassessing their severity.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in conjunction with the examination.  

The examination report is to contain a notation that the examiner reviewed the claims file, to include:  (1) VA medical records; (2) the report of the August 2011 VA examination; and (3) the Veteran's lay statements and testimony from the June 2011 hearing.  

All necessary diagnostic testing and evaluation must be performed.  

The examiner is asked to specifically answer the following:  

Please identify the current symptoms and severity of the service-connected residuals of the gunshot wound, including especially:  

(a).  Identify all scars present, including whether there are separate scars for an entrance and exit wound.  

(b).  With respect to each scar identified, please describe whether the scar is painful or unstable.  

(c).  Whether there is more than one muscle group affected, and if so, please summarize the severity of the injury to each muscle group as slight, moderate, moderately severe or severe.  

(d).  Whether there is any nerve damage due to the gunshot wound.  In this regard, please discuss the March 2008 VA examination finding of sciatic nerve damage.  

It is most essential the examiner provide explanatory rationale, if necessary citing to specific evidence in the file supporting conclusions.  


4.  As well, upon receipt of all additional records, schedule a VA compensation examination of the PFB reassessing the severity of this service-connected disability.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  

The examination report is to contain a notation that the examiner reviewed the claims file, to include:  (1) VA medical records; (2) the report of the September 2012 VA examination; and (3) the Veteran's lay statements and testimony in the June 2011 hearing.  

All necessary diagnostic testing and evaluation must be performed.  

Unretouched, color photographs of the area of skin affected should be included with the examination report.  

The examiner is asked to specifically answer the following:  

Please identify the current symptoms and severity of this skin disorder, including especially:  

(a).  Whether the Veteran has any scarring present; if so, please discuss whether the scars are unstable or painful and approximate the area of any scar in square inches, if possible.  

(b).  Whether the PFB has caused any disfigurement of the head, face or neck with any of the following: 
   
   (i).  Visible or palpable tissue loss;
   
(ii).  Gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes, ears, cheeks, or lips); 

(iii).  A scar of 5 or more inches (13 or more cm.) in length;  

(iv).  A scar at least one quarter inch (0.6 cm.) at the widest part; 

(v).  Surface contour of scar elevated or depressed on palpation;  

(vi).  Scar adherent to underlying tissue;  

(vii).  Skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.) 

(viii). Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.)

(ix).  Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.) 

(x).  Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.)  

(c).  Identify the percentage of the entire body or exposed areas affected. 


(d).  Note whether topical therapy is required, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required, and if so, are such required for less than six weeks, six weeks or more, near constant or constantly within the past 12 month period.  

(e).  Identify whether symptoms have increased or stayed the same since the last VA examination in September 2012.  

It is most essential the examiner provide explanatory rationale, if necessary citing to specific evidence in the file supporting conclusions.  

5.  Ensure the examiners' opinions are responsive to the applicable rating criteria, including the questions specifically asked.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

6.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

